




EXHIBIT 10.46
WILSON BANK & TRUST
Director Survivor Income Agreement




This DIRECTOR Survivor Income Agreement is made this 6th day of April, 2015, by
and between Wilson Bank & Trust with its main office in Lebanon, Tennessee,
(“Bank”), and William Jordan (“Director”).


Whereas, to encourage the Director to remain in service to the Bank, the Bank is
willing to provide benefits to the Director’s beneficiary(ies) if the Director
dies prior to terminating services. The Bank will pay the benefits from its
general assets, but only so long as one of its general assets is a life
insurance policy on the Director’s life.


Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank and the Director hereby agree as follows.






1.
Definitions



Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.
Termination of Service means that the Director shall have ceased being a member
of the Board of Directors for any reason whatsoever. For purposes of this
Agreement, if there is a dispute over the status of the Director or the date of
termination, the Bank shall have the sole and absolute right to decide the
dispute.



2.
Entitlement to Benefit



1.
Pre-Termination Survivor Income Benefit. If the Director dies prior to
Termination of Service with the Bank, the Bank shall pay to the Director’s
designated beneficiary in a single lump sum the survivor income benefit
described in Paragraph 2.3.



2.
Contingency for Payment. The Bank will pay the benefits from its general assets,
but only so long as one of the Bank’s general assets is an enforceable life
insurance policy on the Director’s life that was issued by Massachusetts Mutual
Life Insurance Company or Midland National Life Insurance Company.



3.
Amount of Benefits. If the Director dies prior to Termination of Service, the
Bank shall pay the amount shown on Schedule A, attached to this Agreement. Any
payments hereunder shall be paid to the Director’s beneficiary(ies) in a single
lump sum within 90 days after submission of proof of a claim substantiating the
Director’s death.



3.
Beneficiaries



1.
Beneficiary Designations. The Director shall designate a beneficiary by filing a
written designation with the Bank. The Director's beneficiary designation shall
be deemed automatically revoked if the beneficiary predeceases the Director. If
the Director dies without a valid beneficiary designation, all payments shall be
made to the Director's estate.



2.
Facility of Payment. If a benefit is payable to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of his or her
property, the Bank may pay such benefit to the guardian, legal representative,
or person having the care or custody of such minor, incompetent person or
incapable person. The Bank may require proof of incompetence, minority, or
guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Bank from all liability with
respect to such benefit.







--------------------------------------------------------------------------------




4.
General Limitations



1.
Termination. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not pay any benefit under this Agreement if Termination of
Service occurs as defined in Paragraph 1.1 above.



2.
Suicide or Misstatement. The Bank shall not pay any benefit under this Agreement
if the Director commits suicide within three years after the date of this
Agreement. In addition, the Bank shall not pay any benefit under this Agreement
if the Director has made any material misstatement of fact on any application or
resume provided to the Bank, or on any application for any benefits provided by
the Bank to the Director.



3.
Removal. Notwithstanding any provision of this Agreement to the contrary, if the
Director is removed from service or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1), or
is terminated for cause, all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order or Termination for Cause.
Termination for Cause means the Bank has terminated the Director’s service for
any of the following reasons:



(a)
Gross negligence or gross neglect of duties;



(b)
Commission of a felony or of a gross misdemeanor involving moral turpitude; or



(c)
Fraud, disloyalty, or willful violation of any law or significant Bank policy
committed in connection with the Director’s service and resulting in an adverse
effect on the Bank.



4.
Insolvency. Notwithstanding any provision of this Agreement to the contrary, if
the Department of Banking appoints the Federal Deposit Insurance Corporation as
receiver for the Bank all obligations under this Agreement shall terminate as of
the date of the Bank’s declared insolvency.



5.
Claims and Review Procedures



1.
Claims Procedure. A participant or beneficiary (claimant) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:



(a)
Initiation: Written Claim. The claimant initiates a claim by submitting to the
Bank a written claim for the benefits.



(b)
Timing of Bank Response. The Bank shall respond to such claimant within 90 days
after receiving the claim. If the Bank determines that special circumstances
require additional time for processing the claim, the Bank can extend the
response period by an additional 90 days by notifying the claimant in writing,
prior to the end of the initial 90-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Bank expects to render its decision.



(c)
Notice of Decision. If the Bank denies part or all of the claim, the Bank shall
notify the claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:



i.
The specific reasons for the denial;



ii.
A reference to the specific provisions of the Agreement on which the denial is
based;



iii.
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;



iv.
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and





--------------------------------------------------------------------------------






v.
A statement of the claimant’s right to bring a civil action under ERISA
(Employee Retirement Income Security Act) Section 502(a) following an adverse
benefit determination on review.



2.
Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:



(a)
Initiation: Written Request. To initiate the review, the claimant, within 60
days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.



(b)
Additional Submissions: Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records, and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



(c)
Considerations on Review. In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.



(d)
Timing of Bank Response. The Bank shall respond in writing to such claimant
within 60 days after receiving the request for review. If the Bank determines
that special circumstances require additional time for processing the claim, the
Bank can extend the response period by an additional 60 days by notifying the
claimant in writing, prior to the end of the initial 60-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.



(e)
Notice of Decision. The Bank shall notify the claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the claimant. The notification shall set forth:



i.
The specific reasons for the denial;



ii.
A reference to the specific provisions of the Agreement on which the denial is
based;



iii.
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and



iv.
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



6.
Miscellaneous



1.
Amendments and Termination. The Bank may amend or terminate this Agreement at
any time if, pursuant to legislative, judicial, or regulatory action,
continuation of the Agreement would (i) cause benefits to be taxable to the
Director prior to actual receipt, or (ii) result in significant financial
penalties or other significantly detrimental ramifications to the Bank (other
than the financial impact of paying the benefits). In addition, the Bank may
modify Schedule A at its sole discretion.



2.
Binding Effect. This Agreement shall bind the Director and the Bank and their
beneficiaries, survivors, executors, administrators and transferees.



3.
No Guarantee to Serve as Director. This Agreement is not a contract for service
as a Director. It does not give the Director the right to remain a Director of
the Bank, nor does it interfere with the Bank's right to discharge the Director.
It also does not require the Director to remain in service nor interfere with
the Director's





--------------------------------------------------------------------------------




right to terminate service at any time.


4.
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



5.
Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.



6.
Applicable Law. Except to the extent preempted by the laws of the United States
of America, the validity, interpretation, construction, and performance of this
Agreement shall be governed by and construed in accordance with the laws of the
state of Tennessee, without giving effect to the principles of conflict of laws
of such state.



7.
Unfunded Arrangement. The Director’s beneficiary(ies) are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Director's life is a general asset of the Bank
to which the Director and the Director’s beneficiary(ies) have no preferred or
secured claim.



8.
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Director as to the subject matter hereof. No rights are granted to
the Director’s beneficiary by virtue of this Agreement other than those
specifically set forth herein.



9.
Administration. The Bank shall have all powers which are necessary to administer
this Agreement, including but not limited to:



(a)
Interpreting the provisions of the Agreement;



(b)
Establishing and revising the method of accounting for the Agreement;



(c)
Maintaining a record of benefit payments; and



(d)
Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.



10.
Named Fiduciary. For purposes of the Employee Retirement Income Security Act of
1974, if applicable, the Bank shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan,
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.



11.
Severability. If for any reason any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
so invalid, and each such other provision shall, to the full extent consistent
with the law, continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the remainder of such provision, not held so invalid and the remainder of such
provision, together with all other provisions of this Agreement, shall continue
in full force and effect to the full extent consistent with the law.



12.
Headings. The headings of Sections herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.



13.
Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
or mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice.







--------------------------------------------------------------------------------




(a)
If to the Bank, to:

Wilson Bank & Trust
ATT: Lisa Pominski    
PO 768
Lebanon, TN 37088


(b)
If to the Director, to:

William P Jordan
_________________________________
_________________________________


and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.




IN WITNESS WHEREOF, the Director and a duly authorized Bank Officer have signed
this Agreement.








Director:
Bank:                





Wilson Bank & Trust
WILLIAM JORDAN            




By:                     
(Signature of Director)




Its:     President                












SCHEDULE A








--------------------------------------------------------------------------------




WILLIAM JORDAN
Age
Benefit Amount
51
400,000
52
400,000
53
400,000
54
400,000
55
400,000
56
400,000
57
400,000
58
400,000
59
400,000
60
400,000
61
400,000
62
400,000
63
400,000
64
400,000
65
400,000
66
400,000
67
400,000
68
400,000
69
400,000
70
400,000
71
400,000
72
400,000
73
400,000
74
400,000
75
384,907
76
369,564
77
353,447
78
336,538
79
318,891
80
0











